EXHIBIT 10.2




UNWIND AGREEMENT AND MUTUAL RELEASE




This Unwind Agreement and Mutual Release is by and among AlphaPoint Technology,
Inc., a Delaware corporation (“APPO”), N’compass Solutions, Inc., a Minnesota
corporation (“NSI”), and the Shareholders of NSI: Kristin F. Paul, Christopher
J. Flaherty, Keith A. Meierhofer, Christopher J. Pinc, Thomas H. Frahm, Thomas
J. Muggli and Joshua J. Verhelst (the “NSI Shareholders”) (each hereinafter
referred to as a “Party” and collectively referred to as the “Parties”).







RECITALS




WHEREAS, on or about December 19, 2014 the Parties executed a Share Exchange
Agreement and other agreements, as listed in Schedule 1 and attached hereto,
(collectively referred to as the “Agreements”) for the exchange of shares
between APPO and the NSI Shareholders and the acquisition of NSI by APPO.




WHEREAS pursuant to the Agreements, NSI Shareholders tendered stock powers to
Sanford, Pierson, Thone & Strean, PLC, representing all of the issued and
outstanding NSI stock to APPO (the “NSI Shares”) subject to a retained and
perfected security interest, and, in exchange, APPO issued 127,832,453 shares in
book format at the transfer agent of APPO Stock to the NSI Shareholders (the
“APPO Shares”).




WHEREAS the Parties desire to unwind and rescind the Agreements such that APPO
relinquishes any claim to NSI and to the NSI Shares, the NSI Shareholders
surrender and relinquish any claim to all of the APPO shares, and all director
appointments to either NSI or APPO are rescinded, such that each of the
Agreements as signed is now null and void.




WHEREAS, to accomplish the unwinding of the Share Exchange Agreement and subject
to the terms and conditions below, APPO desires to return to the NSI
shareholders and the NSI Shareholders desire to take back all of the NSI shares
in exchange for the NSI Shareholders return of the APPO Shares to APPO:







NOW, THEREFORE, the Parties agree as follows:




1.

Recitals.  The above recitals are true and correct and incorporated herein.

2.

Defined Terms.  All defined terms used herein and in the Agreements not
otherwise defined will have the same meaning as set forth in the Share Exchange
Agreement.

3.

Termination of Agreement.  The Agreements providing for the exchange of shares
between APPO and the NSI Shareholders and the acquisition of NSI by APPO are
terminated pursuant to this Unwind Agreement and Mutual Release.

4.

Unwind.





NSI/APPO Unwind  

Page 1 of 15




EXHIBIT 10.2




4.1.

Approval of Unwind.  

4.1.1.

The APPO Board of Directors and the requisite APPO Shareholders, if necessary,
have approved this Unwind Agreement and Mutual Release and the transactions
contemplated hereby, on or before the Closing Date.

4.1.2.

The NSI Board of Directors and the requisite NSI Shareholders, if necessary,
have approved this Unwind Agreement and Mutual Release, and the transactions
contemplated hereby on or before the Closing Date.

4.2.

The Unwind.  In accordance with the provisions of this Unwind Agreement and
Mutual Release on the Closing Date (as defined below),

4.2.1.

Delivery of Stock Cancellation Requests with Medallion Guaranteed Stock Powers.
 The NSI Shareholders and or their assigns shall deliver to APPO their notarized
instructions to Island Stock Transfer to return to APPO the APPO Shares issued
to them constituting all of the APPO common stock owned by the NSI Shareholders
and their assigns, along with medallion guaranteed stock powers.

4.2.2.

Delivery of Consent to Destroy Stock Powers.  APPO shall deliver to Sanford,
Pierson, Thone & Strean, PLC, the holder of the NSI Shareholders’ stock powers,
its consent to destroy stock powers purportedly transferring or assigning NSI
stock to APPO, constituting all of the NSI common stock pledged to APPO and its
assigns, including the rights to any warrants, earn out shares or other form of
equity.

4.3.

No Further Ownership Rights.  

4.3.1.

From and after the Closing Date, the NSI Shareholders shall cease to have any
rights with respect to APPO, the APPO Shares, including the rights to any
warrants, earn out shares or other form of equity, and any of APPO’s (and its
Affiliates’) properties.

4.3.2.

From and after the Closing Date, APPO and its Affiliates shall cease to have any
rights with respect to NSI, the NSI Shares, including the rights to any
warrants, earn out shares or other form of equity, and any of NSI’s (and its
Affiliates’) properties.

4.4.

Resignations. On the Closing Date,  

4.4.1.

Christopher Flaherty and Christopher Pinc shall deliver their resignations as
directors of APPO, and

4.4.2.

Gary W. Macleod shall deliver his resignation as director and employee of NSI.





NSI/APPO Unwind  

Page 2 of 15




EXHIBIT 10.2




4.4.3.

Any employment agreements included in the Agreements shall be rescinded.

5.

Transactions Related to the Unwind.  

5.1 Mutual Release. Each Party on behalf of itself and its respective partners,
agents, assigns, heirs, officers, directors, employees executors, and attorneys
(“Affiliates”) hereby forever and finally releases, relieves, acquits, absolves
and discharges the other party and their Affiliates from any and all losses,
claims, debts, liabilities, demands, obligations, promises, acts, omissions,
agreements, costs and expenses, damages, injuries, suits, actions and causes of
action, of whatever kind or nature, whether known or unknown, suspected or
unsuspected, contingent or fixed, that they may have against the other party and
their Affiliates, including without limitation claims for indemnification, based
upon, related to, or by reason of any matter, cause, fact, act or omission
occurring or arising at any moment out of the Agreements.

5.1.1

Each party acknowledges that this mutual release does not constitute any
admission of liability whatsoever on the part of any of the undersigned.

5.2  Non-Disparagement. Each Party on behalf hereby agrees of itself and its
respective partners, agents, assigns, heirs, officers, directors, employees
executors, and attorneys (“Affiliates”) that neither Party will make any
statement that is disparaging about the others, any of its officers, directors,
shareholders, or employees including, but not limited to, any statement that
disparages the products, services, finances, financial condition, capabilities
or other aspect of the business of APPO or NSI.  Each Party further agrees that
they will not engage in any conduct that is intended to inflict harm upon the
professional or personal reputation of the APPO and NSI or any of their
respective officers, directors, shareholders or employees. Each Party hereby
agrees that each Party or any of their officers, directors, or shareholders,
will not make any statement that is disparaging about the any other Party.  Each
Party and their officers, directors, or shareholders further agree that they and
their officers will not engage in any conduct that is intended to inflict harm
upon the professional or personal reputation of any other Party.

5.3  

Indemnification. Each Party shall defend, indemnify, and hold the other harmless
from and against any and all losses, damages, liabilities and expenses
(including penalties and attorneys’ fees) which are incurred or suffered by or
imposed upon another Party arising out of or relating to (i) any failure or
breach by the Party to perform any of its covenants, agreements or obligations
under this Unwind Agreement and Mutual Release, or (ii) any inaccuracy or
incompleteness of any of the representations and warranties of the Party
contained in this Agreement or in any Exhibit delivered in connection with this
Unwind Agreement and Mutual Release.

5.4.

 Mutual Confidential Non-Disclosure.  During the months leading up to December
22, 2014 and through the date of this Closing as stated in Section 6, below, the
Parties have obtained certain confidential and proprietary information regarding
each other’s operations.  Each Party shall agree to maintain as confidential all
confidential information obtained as provided in the Mutual Nondisclosure
Agreement, in form and content substantially similar to that attached hereto as
Exhibit 5.1.





NSI/APPO Unwind  

Page 3 of 15




EXHIBIT 10.2




5.5.

Expenses. Since the date of the Agreements and through the date of Closing, the
Parties have incurred and may yet incur various expenses, costs and fees, such
as legal and accounting fees and other costs and expenses associated with the
Agreements, subsequent operations, and the Unwind Agreement and Mutual Release.
 The Parties hereby agree that each party shall be responsible for their own
expenses, costs, and fees and shall not look to any other party for
reimbursement or payment of said expenses, costs, and fees.

6.

Closing.  The Closing shall be on April 14, 2015, (the “Closing Date”) at which
time the deliveries provided for herein shall be made. If no deliveries need be
made, the closing shall occur upon execution of this Unwind Agreement and Mutual
Release.  

6.1.

Closing; Closing Date. The Parties to this Unwind Agreement and Mutual Release
shall cause this Unwind Agreement and Mutual Release to become effective and
consummate the other transactions contemplated by this Unwind Agreement and
Mutual Release on the Closing Date, unless such date is extended by the
requirements of law or the mutual agreement of the Parties. This Unwind
Agreement and Mutual Release shall become effective when executed and delivered
by all of the parties hereto.

6.2.

APPO Closing Actions. At the Closing, APPO shall deliver or cause to be
delivered to the NSI Shareholders the following fully executed documents and/or
shall take the following actions at the Closing, all of such actions being
deemed to occur simultaneously:

6.2.1.

Resolutions of the board of directors of APPO authorizing this Unwind Agreement
and Mutual Release.

6.2.2.

Notarized Consent to Destroy Stock Powers described in Section 4.2.2.

6.2.3.

Mutual Confidential Nondisclosure Agreement described in Section 5.1. (see
Exhibit 5.1).

6.3.

NSI and NSI Shareholders Closing Actions. At the Closing, the NSI and NSI
Shareholders and each of them shall deliver or cause to be delivered to APPO the
following documents and/or shall take the following actions at the Closing, all
of such actions being deemed to occur simultaneously:

6.3.1.

Resolutions of the board of directors of NSI dated at or about the Closing Date
authorizing   this Unwind Agreement and Mutual Release.

6.3.2.

Notarized instructions to cancel all APPO shares and medallion guaranteed stock
powers as described in Section 4.2.1.

6.3.3.

Mutual Confidential Nondisclosure Agreement described in Section 5.1. (see
Exhibit 5.1).

6.4.

Other Actions.





NSI/APPO Unwind  

Page 4 of 15




EXHIBIT 10.2




6.4.1.

Each of the Parties to this Unwind Agreement and Mutual Release shall have
otherwise executed whatever documents and agreements, provided whatever consents
or approvals and shall have taken all such other actions as are required under
this Unwind Agreement and Mutual Release.

6.4.2.

Each of the Parties hereto agree that no public or private announcement of this
transaction shall be made, without the mutual written consent and agreement of
the Parties hereto. This provision may be enforceable by equitable means by any
party hereto, and each of the Parties hereto consents to injunctive or other
such equitable relief to enforce the provisions hereof.

6.4.3.

Upon receiving content approval from NSI, the Parties agree that APPO will file
a Form 8-K with the U.S Securities and Exchange Commission (“SEC”) within four
(4) days of the date first above written reporting this Unwind Agreement and
Mutual Release and any announcement referenced in Section 6.4.2 above.

6.5.

Status. The Parties agree that they are being returned to their status and
position as they existed before the closing and that there shall be no
obligations on the part of any of the Parties hereto.

7.

REPRESENTATIONS AND WARRANTIES OF APPO

7.1.

APPO hereby makes the following representations and warranties.

7.1.1.

Organization and Qualification. APPO is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to carry on its business as now
conducted. APPO is duly qualified to transact business and is in good standing
in each jurisdiction in which the nature of its business or the character of its
properties requires such qualification. APPO is a C Corporation for income tax
purposes. No action has been taken to revoke APPO’s C Corporation election.

7.1.2.

Authorization; Validity and Effect of Agreement. APPO has the requisite
corporate power and authority to execute, deliver and perform its obligations
under this Unwind Agreement and Mutual Release and to consummate this Unwind
Agreement and Mutual Release. The execution and delivery of this Unwind
Agreement and Mutual Release by APPO and the performance by APPO of its
obligations hereunder and the consummation of the Unwind have been duly
authorized by its board of directors and its shareholders and all other
necessary company action on the part of APPO has been taken and no other company
proceedings on the part of APPO are necessary to authorize this Unwind Agreement
and Mutual Release and this Unwind Agreement and Mutual Release. This Unwind
Agreement and Mutual Release has been duly and validly executed and delivered by
APPO and, assuming that it has been duly authorized, executed and delivered by
the other Parties hereto, constitutes a legal, valid and binding obligation of
APPO, enforceable against it in accordance with its terms, subject to





NSI/APPO Unwind  

Page 5 of 15




EXHIBIT 10.2




the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

7.1.3.

No Conflict; Required Filings and Consents. Neither the execution and delivery
of this Unwind Agreement and Mutual Release by APPO nor the performance by APPO
of its obligations hereunder, nor the consummation of the Unwind pursuant to the
terms of the Unwind,

7.1.3.1.

shall conflict with APPO certificate or articles of incorporation or bylaws;

7.1.3.2.

shall violate any statute, law, ordinance, rule or regulation applicable to
APPO, or any of its assets or properties;

7.1.3.3.

shall violate, breach, be in conflict with or constitute a default under any
Material Contract or any order, judgment or decree to which APPO is a party or
by which APPO, or any of its respective assets or properties is bound or
encumbered.

7.1.4.

Filing of Required Reports. To the best of APPO’s knowledge, APPO has filed with
all appropriate governmental and regulatory agencies all forms, reports,
schedules, statements and other documents required to be filed by it under
applicable law, rule or regulation.

7.1.5.

Security Agreements. APPO represents and warrants that there has been no
assignment or transfer of or giving of a security interest in or encumbrance
upon any interest in any claim which it or its Affiliates may have against NSI,
any NSI Shareholder or upon any asset of NSI.

7.1.6.

Review. APPO represents that it has: (i) has carefully read this Unwind
Agreement and Mutual Release; (ii) knows the contents of this Unwind Agreement
and Mutual Release; (iii) has had the advice of counsel of such party’s choosing
in connection with the subject matter hereof, and the advice thereof is
reflected in the provisions of this Unwind Agreement and Mutual Release; and
(iv) has not been influenced to any extent whatsoever in doing so by any other
Party or by any other person or entity, except for those representations,
statements and promises expressly set forth herein.  

7.1.7.

Information and Statements. No representation or warranty made by or on behalf
of the APPO under the Unwind Agreement and Mutual Release contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements so made, in light of the circumstances under which
they are made, not misleading.

7.1.8.

Cooperation on Tax Matters. APPO agrees to furnish or cause to be furnished to
the other Parties upon request as promptly as practicable such





NSI/APPO Unwind  

Page 6 of 15




EXHIBIT 10.2




information (including access to books and records) and information and
assistance relating to the Agreements as is reasonably necessary for the filing
of any tax or information return, for the preparation of any tax audit, and for
the prosecution or defense of any claim, suit or proceeding relating to any
proposed tax adjustment.

8.

REPRESENTATIONS AND WARRANTIES OF THE NSI SHAREHOLDERS

8.1.

Each of the NSI Shareholders hereby makes the following representations and
warranties:

8.1.1.

Authority and Qualification. Each of the NSI Shareholders has the power and
authority to enter into this Unwind Agreement and Mutual Release.

8.1.2.

Authorization; Validity and Effect of Agreement. This Unwind Agreement and
Mutual Release has been duly and validly executed and delivered by the NSI
Shareholders and, assuming that it has been duly authorized, executed and
delivered by the other Parties hereto, constitutes a legal, valid and binding
obligation of the NSI Shareholders, in accordance with its terms, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

8.1.3.

No Conflict; Required Filings and Consents. Neither the execution and delivery
of this Unwind Agreement and Mutual Release by any of the NSI Shareholders of
their obligations hereunder, nor the consummation of the Unwind:

8.1.3.1.

shall conflict with any other agreement to which they are a party;

8.1.3.2.

shall violate any statute, law, ordinance, rule or regulation, applicable to any
of them; or

8.1.3.3.

shall violate, breach, be in conflict with or constitute a default under any
Material Contract or any order, judgment or decree to which any NSI Shareholder
is a party or by which it or any of its assets or properties is bound or
encumbered.

8.1.4.

Security Agreements. NSI and NSI Shareholders represent and warrant that there
has been no assignment or transfer of or giving of a security interest in or
encumbrance upon any interest in any claim which they may have against any other
Party or upon any APPO asset.

8.1.5.

Review. NSI and the NSI shareholders represent that such party: (i) has
carefully read this Unwind Agreement and Mutual Release; (ii) knows the contents
of this Unwind Agreement and Mutual Release; (iii) has had the advice





NSI/APPO Unwind  

Page 7 of 15




EXHIBIT 10.2




of counsel of such party’s choosing in connection with the subject matter
hereof, and the advice thereof is reflected in the provisions of this Unwind
Agreement and Mutual Release; and (iv) has not been influenced to any extent
whatsoever in doing so by any other Party or by any other person or entity,
except for those representations, statements and promises expressly set forth
herein.  

8.1.6.

Information and Statements. No representation or warranty made by or on behalf
of NSI or the NSI Shareholders under the Unwind Agreement and Mutual Release
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements so made, in light of the
circumstances under which they are made, not misleading.  

8.1.7.

Cooperation on Tax Matters. NSI agrees to furnish or cause to be furnished to
the other Parties upon request as promptly as practicable such information
(including access to books and records) and information and assistance relating
to the Agreements as is reasonably necessary for the filing of any tax or
information return, for the preparation of any tax audit, and for the
prosecution or defense of any claim, suit or proceeding relating to any proposed
tax adjustment.

9.

CONDITIONS TO CONSUMMATION OF THE UNWIND

9.1.

Conditions to Obligations of APPO. The obligations of APPO to consummate the
Unwind shall be subject to the fulfillment by the NSI Shareholders or otherwise,
or written waiver by APPO, at or prior to the Closing, of each of the following
conditions:

9.1.1.

The representations and warranties of the NSI Shareholders set out in this
Unwind Agreement and Mutual Release shall be true and correct in all material
respects at and as of the time of the Closing as though such representations and
warranties were made at and as of such time;

9.1.2.

The NSI Shareholders shall have performed and complied in all material respects
with all covenants, conditions, obligations and agreements required by this
Unwind Agreement and Mutual Release to be performed or complied with on or prior
to the Closing Date;

9.1.3.

Each NSI Shareholder shall have caused to be delivered to APPO notarized
instructions to cancel all APPO shares and medallion guaranteed stock powers as
described in Section 4.2.1.

9.1.4.

Each NSI Shareholder shall have executed and caused to be delivered to APPO the
Mutual Confidential Non-disclosure Agreement described in Section 5.1.

9.2.

Conditions to Obligations of the NSI Shareholders. The obligations of the NSI
Shareholders to consummate the Unwind shall be subject to the fulfillment by
APPO, or written waiver by the NSI Shareholders, at or prior to the Closing, of
each of the following conditions:





NSI/APPO Unwind  

Page 8 of 15




EXHIBIT 10.2




9.2.1.

The representations and warranties of APPO set out in this Unwind Agreement and
Mutual Release shall be true and correct in all material respects at and as of
the time of the Closing as though such representations and warranties were made
at and as of such time;

9.2.2.

APPO shall have performed and complied in all material respects with all
covenants, conditions, obligations and agreements required by this Unwind
Agreement and Mutual Release to be performed or complied with by APPO on or
prior to the Closing Date.

9.2.3.

APPO shall have caused to be delivered to the NSI Shareholders the Consent to
Destroy Stock Powers described in Section 4.1.1.

9.2.4.

APPO shall have executed and caused to be delivered to NSI Shareholders the
Mutual Confidential Non-disclosure Agreement described in Section 5.1.

9.3.

Other Conditions to Obligations of the Parties. The obligations of Parties
hereto to consummate the Unwind shall be subject to the fulfillment, or written
waiver by each of APPO and the NSI Shareholders, at or prior to the Closing, of
each of the following conditions:

9.3.1.

All director, shareholder, lender, lessor and other Parties’ consents and
approvals, as well as all filings with, and all necessary consents or approvals
of, all federal, state and local governmental authorities and agencies, as are
required under this Unwind Agreement and Mutual Release, applicable law or any
applicable contract or agreement (other than as contemplated by this Unwind
Agreement and Mutual Release) to complete the Unwind shall have been secured;
and

9.3.2.

No statute, rule, regulation, executive order, decree, preliminary or permanent
injunction, or restraining order shall have been enacted, entered, promulgated
or enforced by any Governmental Authority that prohibits or restricts the
consummation of the Unwind.

9.3.3.

The NSI Shareholder Agreement shall have been reinstated effective April 15,
2015.

10.

TERMINATION

10.1.

Termination. This Unwind Agreement and Mutual Release may be terminated at any
time prior to the Closing as follows:

10.1.1.

by mutual consent of APPO and the NSI Shareholders;

10.1.2.

by APPO upon written notice to each of the NSI Shareholders if any of the
conditions to the Closing set forth in Sections 9.1 or 9.3 shall have become
incapable of fulfillment and shall not have been waived in writing by APPO; or





NSI/APPO Unwind  

Page 9 of 15




EXHIBIT 10.2




10.1.3.

by the NSI Shareholders upon written notice to APPO if any of the conditions to
the Closing set forth in Sections 9.2 or 9.3 shall have become incapable of
fulfillment and shall not have been waived in writing by the NSI Shareholders.

10.2.

Procedures and Effect of Termination. In the event of termination of this Unwind
Agreement and Mutual Release pursuant to Section 10.1 hereof, written notice
thereof shall forthwith be given by the terminating party to the other party,
and, except as set forth below, this Unwind Agreement and Mutual Release shall
terminate and be void and have no effect and the Unwind shall be abandoned
without any further action by the Parties hereto.  If this Unwind Agreement and
Mutual Release is terminated as provided herein:

10.2.1.

each party hereto shall redeliver, and shall cause its agents (including,
without limitation, attorneys and accountants) to redeliver, all documents, work
papers and other material of each party hereto relating to the Unwind, whether
obtained before or after the date hereof; and

10.2.2.

each party agrees that all Confidential Information received by APPO on the one
hand or the NSI Shareholders, on the other hand, with respect to the other
party, this Unwind Agreement and Mutual Release or the Unwind shall be kept
confidential notwithstanding the termination of this Unwind Agreement and Mutual
Release except as required by law.

11.

MISCELLANEOUS.

11.1.

Entire Agreement.  This Unwind Agreement and Mutual Release and the documents
referred to herein constitute the entire agreement between the Parties hereto
pertaining to the subject matter hereof, and any and all other written or oral
agreements existing between the Parties hereto are expressly canceled. This
Unwind Agreement and Mutual Release and all of its provisions and conditions are
for the sole and exclusive benefit of the Parties to this Unwind Agreement and
Mutual Release and their successors and assigns.   The Parties have voluntarily
agreed to define their rights, liabilities, and obligations respecting the
Agreements exclusively in contract pursuant to the express terms and provisions
of this Unwind Agreement and Mutual Release and the Parties expressly disclaim
that they are owed any duties or are entitled to any remedies not expressly set
forth in this Unwind Agreement and Mutual Release.

11.2.

Amendment and Modifications. This Unwind Agreement and Mutual Release may not be
amended, modified or supplemented except by an instrument or instruments in
writing signed by the party against whom enforcement of any such amendment,
modification or supplement is sought.

11.3.

Successors and Assigns. This Unwind Agreement and Mutual Release shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and assigns, provided, however, that no party hereto may assign its
rights or delegate its obligations under this Unwind Agreement and Mutual
Release without the express prior written consent of the other party hereto.
Except as provided in this Article 11, nothing in





NSI/APPO Unwind  

Page 10 of 15




EXHIBIT 10.2




this Unwind Agreement and Mutual Release is intended to confer upon any person
not a party hereto (and their successors and assigns) any rights, remedies,
obligations or liabilities under or by reason of this Unwind Agreement and
Mutual Release.

11.4.

Survival of Representations, Warranties and Covenants. The representations and
warranties contained herein shall survive the Closing. All covenants and
agreements contained herein which by their terms contemplate actions following
the Closing shall survive the Closing and remain in full force and effect in
accordance with their terms. All other covenants and agreements contained herein
shall not survive the Closing and shall thereupon terminate.

11.5.

Notices.  All notices, requests, demands and other communications under this
Unwind Agreement and Mutual Release or in connection herewith shall be given to
or made upon (i) NSI Shareholders and NSI at 6900 Wedgwood Road North, Suite 350
| Maple Grove, MN 55311, Attention: Christopher J. Flaherty with a courtesy copy
(which shall not constitute notice) to Sanford, Pierson, Thone & Strean, PLC,
Attn: James A. Sanford, 1905 East Wayzata Blvd, Suite 220, Wayzata, MN 55391 and
(ii) to APPO at 6371 Business Blvd., No. 200, Sarasota, FL 34240 with a courtesy
copy (which shall not constitute notice) to Harrison Law, P.A., 8955 U.S.
Highway 301 N., No. 203, Parrish, FL  34219. All notices, requests, demands and
other communications given or made in accordance with the provisions of this
Unwind Agreement and Mutual Release shall be in writing, and shall be sent by
airmail, return receipt requested, or by facsimile with confirmation of receipt,
and shall be deemed to be given or made when receipt is so confirmed. Any party
may, by written notice to the other, alter its address or respondent, and such
notice shall be considered to have been given three (3) days after the
airmailing or faxing thereof.

11.6.

Binding Effect.  Except as may be otherwise provided herein, this Unwind
Agreement and Mutual Release will be binding upon and inure to the benefit of
the Parties hereto and their respective successors and permitted assigns, but
neither this Unwind Agreement and Mutual Release nor any of the rights or
obligations hereunder shall be assigned by any of the Parties hereto without the
prior written consent of the other Parties. Except as otherwise specifically
provided in this Unwind Agreement and Mutual Release, nothing in this Unwind
Agreement and Mutual Release is intended or will be construed to confer on any
person other than the Parties hereto any rights or benefits hereunder.

11.7.

Headings.  The headings in this Unwind Agreement and Mutual Release are intended
solely for convenience of reference and will be given no effect in the
construction or interpretation of this Unwind Agreement and Mutual Release.

11.8.

Counterparts.  This Unwind Agreement and Mutual Release may be executed in
multiple counterparts, each of which will be deemed an original, and all of
which together will constitute one and the same document. Any signature page
delivered by a fax machine, telecopy machine or electronic mail shall be binding
to the same extent as an original signature page, with regard to any agreement
subject to the terms hereof or





NSI/APPO Unwind  

Page 11 of 15




EXHIBIT 10.2




any amendment thereto. Any party who delivers such a signature page agrees to
later deliver an original signed counterpart to any party which requests it.

11.9.

Governing Law; Venue. This Unwind Agreement and Mutual Release shall be governed
by and construed in accordance with the domestic laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Minnesota, Florida, or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware. Any action or proceeding seeking to enforce any provision of, or
based on any right arising out of, this Unwind Agreement and Mutual Release may
be brought against any of the Parties in the courts of the State of Florida,
County of Sarasota, or, if it has or can acquire jurisdiction, in the United
States District Court for the Middle District of Florida, and each of the
Parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein.  Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the world.

11.10.

Waivers.  Compliance with the provisions of this Unwind Agreement and Mutual
Release may be waived only by a written instrument specifically referring to
this Unwind Agreement and Mutual Release and signed by the party waiving
compliance. No course of dealing, nor any failure or delay in exercising any
right, will be construed as a waiver, and no single or partial exercise of a
right will preclude any other or further exercise of that or any other right.

11.11.

Pronouns.  The use of a particular pronoun herein will not be restrictive as to
gender or number but will be interpreted in all cases as the context may
require.

11.12.

Joint Preparation. This Unwind Agreement and Mutual Release has been jointly
prepared by the Parties and the provisions hereof will not be construed more
strictly against one party than another as a result of its participation in such
preparation.  Each party has consulted such legal, financial, technical or other
expert it deems necessary or desirable before entering into this Unwind
Agreement and Mutual Release. Each party warrants that it has read, knows,
understands and agrees with the terms and conditions of this Unwind Agreement
and Mutual Release.

11.13.

Time Periods.  Any action required hereunder to be taken within a certain number
of days will be taken within that number of calendar days unless otherwise
provided; provided, however, that if the last day for taking such action falls
on a weekend or a holiday, the period during which such action may be taken will
be automatically extended to the next business day.

11.14.

Modification.  Any term of this Unwind Agreement and Mutual Release may be
amended with the written consent of NSI, APPO and the NSI Shareholders.

11.15.

Severability.  If one or more provisions of this Unwind Agreement and Mutual
Release are held to be unenforceable under applicable law, portions of such
provisions, or such provisions in their entirety, to the extent necessary, shall
be severed from this





NSI/APPO Unwind  

Page 12 of 15




EXHIBIT 10.2




Unwind Agreement and Mutual Release and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.

11.16.

Public Announcements. Prior to Closing, any public announcement or similar
publicity with respect to this Unwind Agreement and Mutual Release or the
contemplated transactions will be issued, if at all, at such time and in such
manner as APPO and NSI mutually agree, and if after the Closing only as
determined by APPO and NSI.  Prior to Closing, unless mutually agreed by the
APPO and NSI in advance or required by legal requirements, the Parties shall
keep this Unwind Agreement and Mutual Release strictly confidential and may not
make any disclosure of this Unwind Agreement and Mutual Release to any Person.
 APPO and NSI will consult and agree with each other concerning the means by
which the NSI's employees, customers, and suppliers and others having dealings
with the NSI will be informed of the contemplated transactions if prior to
Closing, and both Parties will have the right to be present for any such
communication if prior to Closing.




[SIGNATURE PAGE TO FOLLOW]





NSI/APPO Unwind  

Page 13 of 15




EXHIBIT 10.2







IN WITNESS WHEREOF, the Parties hereto have executed this Unwind Agreement and
Mutual Release on as of the date first above written.




 

 

ALPHAPOINT TECHNOLOGY, INC.




 

By:

/s/ GARY MACLEOD

 

Its:

Chief Executive Officer

 

 

 

 

 

N’COMPASS SOLUTIONS, INC.




 

By:

/s/ CHRISTOPHER J. FLAHERTY

 

Its:

President and CEO

 

 

 

 

 

Former NSI SHAREHOLDERS:







/s/ CHRISTOPHER J. FLAHERTY

 

 

Christopher J. Flaherty




/s/ CHRISTOPHER J. PINC

 

 

Christopher J. Pinc




/s/ KRISTIN F. PAUL

 

 

Kristin F. Paul




/s/ KEITH A. MEIERHOFER

 

 

Keith A. Meierhofer




/s/ THOMAS H. FRAHM

 

 

Thomas H. Frahm




/s/ THOMAS J. MUGGLI

 

 

Thomas J. Muggli




/s/ JOSHUA J. VERHELST

 

 

Joshua J. Verhelst








NSI/APPO Unwind  

Page 14 of 15




EXHIBIT 10.2




SCHEDULE 1

Share Exchange and Other Agreements Subject to this Unwind Agreement and Mutual
Release




 

Title

Parties

Date

1.

Share Exchange Agreement

AlphaPoint Technology, Inc. (“APPO”), N’compass Solutions, Inc. (“NSI”),
Christopher J. Flaherty, Christopher J. Pinc, Kristin F. Paul, Keith A.
Meierhofer, Thomas H. Frahm, Thomas J. Muggli and Joshua J. Verhelst

December 19, 2014

2.

Lock-up Agreement

APPO, Christopher J. Flaherty

December 19, 2014

3.

Lock-up Agreement

APPO, Christopher J. Pinc

December 19, 2014

4.

Lock-up Agreement

APPO, Kristin F. Paul

December 19, 2014

5.

Lock-up Agreement

APPO, Keith A. Meierhofer

December 19, 2014

6.

Lock-up Agreement

APPO, Thomas H. Frahm

December 19, 2014

7.

Lock-up Agreement

APPO, Thomas J. Muggli

December 19, 2014

8.

Lock-up Agreement

APPO, Joshua J. Verhelst

December 19, 2014

9.

Funding Agreement

APPO, NSI, Christopher J. Flaherty, Christopher J. Pinc, Kristin F. Paul, Keith
A. Meierhofer, Thomas H. Frahm, Thomas J. Muggli and Joshua J. Verhelst

December 19, 2014

10.

Stock Pledge Agreement

APPO, NSI, Christopher J. Flaherty, Christopher J. Pinc, Kristin F. Paul, Keith
A. Meierhofer, Thomas H. Frahm, Thomas J. Muggli and Joshua J. Verhelst

December 22, 2014

11.

Employment Agreement

APPO, Christopher J. Flaherty

December 19, 2014

12.

Employment Agreement

APPO, Christopher J. Pinc

December 19, 2014

13.

Employment Agreement

APPO, Kristin F. Paul

December 19, 2014

14.

Employment Agreement

APPO, Keith A. Meierhofer

December 19, 2014

15.

Employment Agreement       

APPO, Gary W. Macleod

December 19, 2014








NSI/APPO Unwind  

Page 15 of 15


